 

Exhibit 10.2

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(February 1, 2016)

 

This Amendment to Terminaling Services Agreement is made as of the 1st day of
February, 2016 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Apex Oil Company, Inc., a Missouri
corporation (“Customer”).

 

RECITALS

 

A.            Terminal and Customer are party to that certain Terminaling
Services Agreement dated August 14, 2013, as amended (collectively, the
“Agreement”), which Agreement provides for the storage and handling of various
petroleum products as specified therein at the Terminal Facilities.

 

B.            Terminal and Customer desire to amend the Agreement pursuant to
the terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.            Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.            Amendments.

 

2.1            Stipulated Volumes. Schedule B of the Agreement shall be amended
to reduce the Stipulated Volumes at the Albany Terminal Facility by 150,000
barrels effective February 1, 2016.

 

3.            No Other Modifications. Nothing contained herein in any way
impairs the Agreement or alters, waives, annuls, varies or affects any
provision, condition or covenant therein, except as specifically set forth in
this Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

[Signature Page Immediately Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By:          /s/ Ken Fenton  
Name:  Ken Fenton   Title:  Executive Vice President       APEX OIL COMPANY,
INC.       By:          /s/ Jeff Call   Name:  Jeff Call   Title:  President

 

 

 

 

AMENDED SCHEDULE B 

(Effective as of February 1, 2016)

 

STIPULATED VOLUMES AND TYPES OF PRODUCT

 

    Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Salisbury   St. Louis   Total Stipulated
Volumes/bbl   612,062   853,900   N/A   78,400   101,178   1,779,779   664,107  
251,618   433,000   147,123       4,921,167 (excluding biodiesel and asphalt)
Biodiesel volumes/bbl                                   500           500
Asphalt Stipulated Volumes/bbl               165,000                          
347,820   512,820

 

This Amended Schedule B reflects all revisions to the Agreement as of February
1, 2016.

 

 

 